Appeal from a judgment of the County Court of Albany County, rendered November 10, 1975, upon verdicts convicting defendant of the crimes of two counts of forgery in the second degree in violation of subdivision 3 of section 170.10 of the Penal Law of the State of New York, a felony, and one count of attempted grand larceny in the third degree, in violation of section 110.00 and section 155.30 of the Penal Law of the State of New York, a misdemeanor. Defendant was sentenced on the above-described forgery convictions to two concurrent terms of one year in the Albany County Jail, and received an unconditional discharge on the misdemeanor conviction. On this appeal he contends that the sentence imposed was unduly harsh and severe. Discretion in imposing sentence rests with the trial court and unless there is a clear abuse of that discretion, a sentence will not be disturbed upon appeal (People v Finke, 51 AD2d 1089). Upon the record before us we cannot say that the sentence imposed was unduly harsh or excessive. Judgment affirmed. Greenblott, J. P., Sweeney, Kane, Larkin and Herlihy, JJ., concur.